IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 24 WAL 2018
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
              v.                                :
                                                :
                                                :
 WENDELL JONES,                                 :
                                                :
                     Petitioner                 :


                                         ORDER



PER CURIAM

      AND NOW, this 19th day of June, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


             Whether the Superior Court erred in denying Petitioner’s claim trial
             counsel was ineffective for failing to request a jury instruction on alibi
             and failing to object to the court’s failure to provide such an
             instruction in its final charge to the jury?